Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach the aircraft airframe of the independent claims. More specifically the nose landing gear box wheel well assembly, including and attached thereto a floor panel support supporting floor panels of a flight deck, wherein “high level” system transport elements coupled to the floor panel supports are disposed between the floor panel supports and the pressure deck. Further the pre-assembled sub-floor assembly installed in the space as claimed wherein the plurality of support beams space the floor-panel support away from the pressure deck such that the plurality of transport elements are located between the floor panel supports and the pressure deck is also not taught. The closest prior art teaches a nose landing gear wheel well assembly including a pressure deck and a flight deck floor with some structural elements, secondary references of transport elements such as electrical conduit, pipes, hydraulic lines would teach the use of these under the floor panels but not in the specific way that is being claimed. The nature in which the transport elements are disposed under the support elements and above the pressure deck requires structural elements not disclosed, taught or considered obvious in light of the prior art.  The arguments made in the reply filed 12/20/2021 are found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642